 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LLOYD FARNHAM (CABN 202231)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        Fax: (415) 436-7234
          Lloyd.Farnham@ usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       )   Case No. 19-CR-00376 RS
                                                     )
14           Plaintiff,                              )   STIPULATION TO SCHEDULE FIRST
                                                     )   STATUS HEARING AND EXCLUDE TIME
15      v.                                           )   UNDER THE SPEEDY TRIAL ACT AND
                                                     )   ORDER
16   THOMAS HENDERSON,                               )
     KEXING HU a/k/a PETER HU, and                   )
17   COOPER LEE                                      )
                                                     )
18           Defendants.                             )
                                                     )
19

20

21           The above-captioned indictment was filed on August 15, 2019, and was unsealed on August 20,
22 2019 after the arrests of defendants Thomas Henderson and Cooper Lee. Henderson made an initial

23 appearance on August 20, 2019, and Lee made an initial appearance in this district on August 29, 2019.

24 Both defendants have been released on bond pending trial. Kexing Hu has not been arrested and has not

25 appeared in the case. At the initial appearances, Magistrate Judge Donna M. Ryu set each defendant for

26 a Status Hearing before the previously-assigned judge on October 1, 2019.

27           On September 3, 2019, this Court issued an Order relating and reassigning this case and another
28 criminal action involving Matthew Henderson, based on the pending SEC civil enforcement action

     STIPULATION AND ORDER                           1
     19-CR-00376 RS
 1 currently before the Court. The parties now request a first Status Hearing in the above-captioned case be

 2 set for October 8, 2019, and that time until that hearing be excluded under the Speedy Trial Act.

 3          The parties are currently negotiating a stipulated protective order and plan to submit this to the

 4 Court for consideration in the next two weeks. After the entry of a protective order, the government

 5 intends to provide discovery to the defendants, and the discovery provided will include more than a

 6 million pages of materials. Counsel for the defendants request additional time to conduct an initial

 7 review of discovery materials prior to the first Status Conference before the Court.

 8          For the reasons stated above, the parties request the Court set the first Status Hearing for

 9 October 8, 2019, and agree that a continuance of the case and the exclusion of time under the Speedy

10 Trial Act is necessary for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The

11 parties further agree that the ends of justice served by excluding the time to October 8, 2019 from

12 computation under the Speedy Trial Act outweigh the best interests of the public and the defendant in a

13 speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

14          IT IS SO STIPULATED.

15 Dated: September 4, 2019                                       Respectfully submitted,

16                                                                DAVID L. ANDERSON
                                                                  United States Attorney
17

18
                                                                         /s/
19                                                                LLOYD FARNHAM
                                                                  Assistant United States Attorney
20

21

22                                                                       /s/
                                                                  ANGELA HANSEN
23                                                                Assistant Federal Public Defender
                                                                  Counsel for THOMAS HENDERSON
24

25

26                                                                      /s/
                                                                  ADAM G. GASNER
27                                                                Counsel for COOPER LEE
28

     STIPULATION AND ORDER                            2
     19-CR-00376 RS
 1                                                   ORDER

 2          Based upon the facts set forth in the above stipulation and for good cause shown, the Court sets a

 3 Status Hearing for October 8, 2019, at 2:30 p.m.

 4          In addition, Court finds that failing to continue this matter and exclude the time until October 8,

 5 2019 would unreasonably deny defense counsel and the defendant the reasonable time necessary for

 6 effective preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

 7 The Court further finds that the ends of justice served by excluding the time from the date of this Order

 8 to October 8, 2019 from computation under the Speedy Trial Act outweigh the best interests of the

 9 public and the defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS

10 HEREBY ORDERED that the time from the date of this Order to October 8, 2019 shall be excluded

11 from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

12          IT IS SO ORDERED.

13

14

15 Dated: 9/4/19
                                                          THE HONORABLE RICHARD SEEBORG
16                                                        United States District Judge

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER                            3
     19-CR-00376 RS
